MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
This is an appeal from a judgment of the district court in and for the county of Blaine, in favor of the defendants Williams and United States Fidelity & Guaranty Company, entered after an order sustaining their demurrers to the complaint.
The grounds for relief are set forth in plaintiff’s complaint in two counts. The first alleges, in brief, that at the times mentioned defendant Williams was a justice of the peace in Chinook township, Blaine county, and that the defendant United States Fidelity & Guaranty Company was the surety upon his official bond; that the defendant Lutz was the town marshal of the town of Chinook; that Lutz and Williams conspired and confederated together to harass and annoy the plaintiff and to injure him in *250Ms business; that on Sunday, January 24, 1915, in furtherance of such design, the defendant Lutz, under color of his office, maliciously and without probable cause entered the plaintiff’s place of business and seized and arrested him; that he forcibly took him before Williams, who wrongfully and maliciously demanded of him $100 in cash to secure his release; that, this demand having been refused, Williams wrongfully and maliciously directed plaintiff to be confined in jail; that he was accordingly put in jail by Lutz and there confined until 2 o’clock P. M. on the following day; that on January 25 Lutz lodged with defendant Williams a sworn complaint charging plaintiff with a violation of Ordinance No. 121 of the town of Chinook; that said Lutz and Williams both knew that plaintiff had not violated the ordinance; that Williams thereupon wrongfully and without probable cause issued a warrant for the arrest of plaintiff, putting it in the hands of Lutz, and fixing plaintiff’s bail at $250; that on the same day the plaintiff gave bail in the sum of $250 in order to secure his release; that thereafter he appeared before Williams for trial, but that the complaint was dismissed upon his demand, and that he was thereupon discharged; and that all of the said acts were done by Williams under color of his office as a justice of the peace. The second count alleges, as ground for relief, the same facts as those which are alleged in the first to have occurred on January 24 when plaintiff was committed to jail. A separate demurrer was interposed to each count, the grounds thereof being identical, viz., that the facts stated do not constitute a cause of action, and that the allegations are uncertain, ambiguous and unintelligible.
The first count: Counsel devotes his principal argument to the [1] question whether the facts stated make a case of malicious prosecution. That they do not is manifest. It is alleged that, in doing the acts enumerated, Williams was acting as justice of the peace and under color of his office. These acts were therefore prima facie judicial. The rule is well established by the current of authority that a judicial officer cannot be held liable for damages in a civil suit for any act of his in that capacity, *251if lie had jurisdiction of the subject matter and of the person whose rights were affected by the particular proceeding. In this respect no distinction is made between judges of courts of general and those of inferior and limited jurisdiction. The immunity is not extended to these officers to protect them as individuals, but for the protection of society, upon the theory that the interests of society are best served if the judicial officer is left entirely free to act upon his independent convictions, uninfluenced by fear or apprehension of consequences personal to himself. The rule extends even to acts grossly erroneous or prompted by corrupt or malicious motives, provided only they are done within jurisdiction clearly conferred. The following authorities are sufficient to illustrate the rule: Yates v. Lansing, 5 Johns. (N. Y.) 282; Id., 9 Johns. (N. Y.) 395, 6 Am. Dec. 290; Lange v. Benedict, 73 N. Y. 12, 29 Am. Rep. 80; Rains v. Simpson, 50 Tex. 495, 32 Am. Rep. 609; Clark v. Spicer, 6 Kan. 440; Kowe v. Mason, 14 Iowa, 510; Legates v. Lingo, 8 Houst. (Del.) 154, 32 Atl. 80; Curnow v. Kessler, 110 Mich. 10, 67 N. W. 982; Stone v. Graves, 8 Mo. 148, 40 Am. Dec. 131; Taylor v. Doremus, 16 N. J. L. 473; Randall v. Brigham, 7 Wall. (U. S.) 523, 19 L. Ed. 285; Bradley v. Fisher, 13 Wall. (U. S.) 335, 20 L. Ed. 646; Robertson v. Hale, 68 N. H. 538, 44 Atl. 695; Pratt v. Gardner, 2 Cush. (56 Mass.) 63, 48 Am. Dec. 652; 11 R. C. L., p. 815; 16 Id. 342; Broom v. Douglass, 175 Ala. 268, Ann. Cas. 1914C, 1155, 44 L. R. A. (n. s.) 164, 57 South. 860; Stewart v. Cooley, 23 Minn. 347, 23 Am. Rep. 690.
Usually a justice of the peace has no jurisdiction over cases [2] arising under town ordinances. (Slate ex rel. Streit v. Justice Court, 45 Mont. 375, 48 L. R. A. (n. s.) 156, 123 Pac. 405.) That the proceedings were instituted for the violation of an ordinance of the town of Chinook does not, however, overcome the prima facie presumption that Williams, though acting as a justice of the peace, was acting within his jurisdiction. Section 3296 of the Revised Codes establishes a police court in every city and town. The jurisdiction of such courts is defined by sections 3297 and 3298. That conferred by the former is *252concurrent with that of a justice of the peace in both civil and criminal eases, the latter being prosecuted in the name of the state. The jurisdiction conferred by the latter is exclusive, and proceedings for violations of ordinances are prosecuted in the name of the city or town. To avoid the expense incident to the maintenance of a separate police court, a town may designate a justice of the peace of the township in which the town is situated to act as police judge for the town. (Sec. 3242.) This provision does not declare that the justice shall style himself police judge, but merely that he shall act as such. Presumably he should keep a separate docket in order to prevent confusion in the records of his office. Yet, since the statute does not require him to style himself police judge in the proceedings instituted by the town, we apprehend that he would be deemed to have acquired jurisdiction of the subject matter of them and the parties to them, though the proceedings should be entitled by him m his court as justice of the peace, provided they are otherwise regular in form and are prosecuted in the name of the town. Indeed, the aim of section 3296 seems to have been to confer the additional jurisdiction upon the justice as such, and not to constitute him the holder of another office under the title of police judge. In any event, inasmuch as the additional jurisdiction in such eases is fully conferred upon the justice so designated, the use of the title “justice of the peace,” instead of “police judge,” would be a mere irregularity which would not divest him of [3] jurisdiction. Now, it is a presumption of law that official duty has been regularly performed. (Rev. Codes, sec. 7962, subd. 15; Stephens v. Conley, 48 Mont. 352, Ann. Cas. 1915D, 958, 138 Pac. 189; State v. Groom, 49 Mont. 354, 141 Pac. 858.) If this presumption is to be indulged in favor of the defendant Williams, the fact that he entertained the complaint for a violation of the ordinance, coupled with the fact that he was a justice of the peace of the township in which the town of Chinook is situated, warrants the prima facie conclusion that he had been designated as police judge at the time and that the proceeding was within his jurisdiction. To make out a ease against him, it *253was therefore necessary that the complaint allege that he had not been so designated. In omitting to do this, the complaint fails to state a cause of action. Since it omits to disclose a liability [4] on the part of Williams, it wholly fails to disclose a liability on the part of his eodefendant surety.
The second count: The question presented by the general [5] demurrer to this court is whether it states a ease for relief for a false imprisonment. What has already been said furnishes the answer to this question. It is not alleged that the arrest of plaintiff was instigated by Williams, nor that he aided and abetted Lutz in it. Nor is it alleged that a complaint had not been made and that the arrest was not under a warrant. The only direct connection Williams is alleged to have had with the arrest is that he required bail of the plaintiff in order to secure his release, and that upon the refusal of bail he directed plaintiff to be imprisoned. But aside from these considerations, if the presumption referred to above is to be given any force, it was the duty of Williams, under the ordinances of the town, to require bail of those arrested and brought before him on Sunday charged with offenses, and upon default to remand them to jail until complaints could be prepared and the charges brought on for trial in the regular way. Since there is no allegation to overcome the presumption that he proceeded within the authority conferred by the ordinances, the facts stated do not constitute a cause of action.
The judgment is affirmed.

Affirmed.

Mr. Justice Sanner and Mr. Justice Holloway concur.